DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1 & 12, the prior art found does not specifically teach  accepting from the user a selection of one of the second plurality of UI elements as a target UI element, wherein the target UI element is a visualization based on data in a first plurality of fields of records of one or more database objects and has a plurality of properties; displaying a first UI element of the first plurality of UI elements that allows the user to select one from a plurality of types of interactions available for the visualization; accepting from the user a selection of one of the plurality of types of interactions as a currently selected type of interaction, wherein the currently selected type of interaction indicates a set of one or more of the plurality of properties whose values are to be updated; displaying a second UI element of the first plurality of UI elements that allows the user to select another of the second plurality of UI elements as a control UI element, wherein the control UI element allows for selection between first and second identifiers that identify respectively for the set of properties a first mapping of values associated with the first plurality of fields of records of one or more database objects and a second mapping of values associated with a different plurality of fields of records of one or more database objects; accepting from the user a selection of the another of the second plurality of UI elements as the control UI element; storing in a definition for the interaction the currently selected type of interaction, an identifier for the target UI .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGIE BADAWI/Primary Examiner, Art Unit 2179